                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Roger Lee Holmes,                       )
                                        ) C/A No. 1:17-1572-MBS
                      Plaintiff,        )
                                        )
       vs.                              )
                                        )      ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                      Defendant.        )
_________________ __________________ )

       Plaintiff Roger Lee Holmes filed the within action on June 16, 2017, seeking judicial review

of a final decision of Defendant Acting Commissioner of Social Security Administration denying

Plaintiff’s claim for Social Security disability insurance benefits. On November 8, 2018, the court

issued an order reversing the decision of the Commissioner pursuant to sentence four of 42 U.S.C.

§ 405(g) and remanded for further proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees and costs under

the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), which motion was filed November

21, 2018. Counsel moves for attorney’s fees in the amount of $4,996.40. On December 4, 2018, the

Commissioner filed a response indicating that she does not object to Plaintiff’s request.

Accordingly, Plaintiff’s motion for attorney’s fees under the EAJA (ECF No. 24 is granted in the

amount of $4,996.40, to be paid in accordance with the procedures set forth in the Commissioner’s

response (ECF No. 25).

       IT IS SO ORDERED.


                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge
Columbia, South Carolina
December 19, 2018
